DETAILED ACTION
Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 and 11/10/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talebi Fard et al. (US2020/0314701, Talebi Fard hereinafter).
As to claim 1: Talebi Fard discloses a handover performing method for the handover preparation procedure, the method comprising: 
transmitting, by a source node of a NG-RAN, a handover request message to an Access and Mobility Management Function (AMF) device of the core network (see at least paragraph [0213],  a source NG-RAN node may initiate a handover preparation by sending the HANDOVER REQUIRED message to a serving AMF.); 
receiving, by the source node of the NG-RAN, a handover command message from the AMF device (see at least paragraph [0214], the AMF may respond with the HANDOVER COMMAND message to the source NG-RAN node.), 
wherein the source node selects a target CAG (Closed Access Group) ID (see at least paragraphs [0182] and [0237], CAG IDs may be employed by the network to select a target RAN node, a target cell of the target RAN node, a target AMF, and/or the like during a handover procedure.).
As to claim 2: Talebi Fard discloses the method of claim 1. Talebi Fard further discloses wherein the source node knows the list of CAG IDs supported by candidate target cells which user equipment is able to move (see at least paragraph [0181], the Allowed CAG list may be, for example, a list of CAG IDs that the UE is allowed to access.).
As to claim 3: Talebi Fard discloses the method of claim 1. Talebi Fard further discloses wherein the source node selects same CAG ID currently accessed by the user equipment (UE) as the target CAG ID, wherein the same CAG ID ensures service see at least paragraph [0184], During transition from CM-IDLE to CM-CONNECTED, if the UE is accessing the 5GS via a CAG cell, the NG-RAN may provide the CAG Identifier to the AMF. ).
As to claim 4: Talebi Fard discloses the method of claim 1. Talebi Fard further discloses wherein the source node transmits a Source to Target Transparent Container IE including the target CAG ID to the AMF device, wherein the Source to Target Transparent Container IE is a container information element transmitted from the source node of the NG-RAN to the target node related to the handover (see at least paragraph [0213], In case of intra-system handover, the information in the Source to Target Transparent Container IE may be encoded according to the definition of the Source NG-RAN node to Target NG-RAN node Transparent Container IE. ).
As to claim 5: Talebi Fard discloses the method of claim 1. Talebi Fard further discloses wherein the source node selects the target CAG ID based on at least one of a preference of a CAG or a priority of a CAG for a user equipment moving to a target cell of the target node of the NG-RAN (see at least paragraph [0240], one or more CAG IDs that the UE is allowed to access.).
As to claim 6: Talebi Fard discloses a handover performing method for the handover preparation procedure, the method comprising: 
receiving, by a target node of a NG-RAN, a handover request message from an Access and Mobility Management Function (AMF) device of a core network (see at least paragraph [0219] and Fig. 21, AMF may initiate the procedure by sending the HANDOVER REQUEST message to the target NG-RAN node.); 
transmitting, by the target node of the NG-RAN, a handover request acknowledge message to the AMF device (see at least paragraph [0220] and Fig. 21, The target NG-RAN node may report to the AMF in the HANDOVER REQUEST ACKNOWLEDGE message), 
when a target CAG (Closed Access Group) ID included in a Source to Target Transparent Container IE transmitted to the AMF device is not supported by a target cell of the target node, wherein the target node selects one common CAG ID among CAG IDs supported by the user equipment and the target cell (see at least paragraphs [0181]-[0182], the CAG information may be included in the subscription as part of the mobility restrictions. The Allowed CAG list may be, for example, a list of CAG IDs that the UE is allowed to access. The indication whether the UE is only allowed to access the 5GS via CAG cells may be a closed access group restriction indicator (for example, a CAG-only indication, a CAG-only UE indication, a cell mobility restriction for the UE, and/or the like).  In an example, the CAG list, CAG IDs, CAG restriction indicator, and/or the like may be employed by the network to select a target RAN node, a target cell of the target RAN node, a target AMF, and/or the like during a handover procedure. ).
As to claim 7: Talebi Fard discloses the method of claim 6. Talebi Fard further discloses wherein the target node transmits the handover request acknowledge message including the selected common CAG ID (see at least paragraph [260], Handover acknowledgement. The source gNB may provide the RRC configuration to the UE in the Handover Command. The Handover Command message may comprise at least cell ID and all information required to access the target cell so that the UE can access the target cell without reading system information.).
As to claim 8: Talebi Fard discloses the method of claim 6. Talebi Fard further discloses wherein the target node selects one of common CAG IDs supported by the user equipment and the target cell based on preference information received from a source node of the NG-RAN (see at least paragraph [0240], one or more CAG IDs that the UE is allowed to access.).
As to claim 9: Talebi Fard discloses the method of claim 6. Talebi Fard further discloses wherein the handover resource allocation procedure is performed by transmitting the handover request acknowledge message to the AMF device (see at least paragraph [0220] and Fig. 21, The target NG-RAN node may report to the AMF in the HANDOVER REQUEST ACKNOWLEDGE message).
As to claim 10: Talebi Fard discloses the method of claim 6. Talebi Fard further discloses wherein the Source to Target Transparent Container IE is a container information element transmitted from a source node of the NG-RAN to the target node related to the handover (see at least paragraph [0213], In case of intra-system handover, the information in the Source to Target Transparent Container IE may be encoded according to the definition of the Source NG-RAN node to Target NG-RAN node Transparent Container IE. ).
As to claim 11: Talebi Fard discloses the method of claim 6. Talebi Fard further discloses wherein the target CAG ID included in the Source to Target Transparent Container IE is selected from a source node of the NG-RAN (see at least paragraph [0213], In case of intra-system handover, the information in the Source to Target Transparent Container IE may be encoded according to the definition of the Source NG-RAN node to Target NG-RAN node Transparent Container IE. ).
As to claim 12: Talebi Fard discloses the method of claim 6. Talebi Fard further discloses wherein the target node use a Mobility Restriction List IE including at least one of a serving ID including a Public Land Mobile Network (PLMN) ID and a Network ID (MD) or a list of CAG IDs supported by a user equipment (see at least paragraph [0296], the Target ID may comprise a selected PLMN ID, NPN ID, NID, CAG ID, and/or the like.).
As to claim 13: Talebi Fard discloses a handover performing method for the handover preparation procedure, the method comprising: 
receiving, by a target node of the NG-RAN, a handover request message from an Access and Mobility Management Function (AMF) device of the core network (see at least paragraph [0219] and Fig. 21, AMF may initiate the procedure by sending the HANDOVER REQUEST message to the target NG-RAN node.); 
transmitting, by a target node of the NG-RAN, a handover failure message to the AMF device (see at least paragraphs [0220]-[0221] and Fig. 21, The target NG-RAN node may report to the AMF in the HANDOVER REQUEST ACKNOWLEDGE message. The Handover Resource Allocation Unsuccessful Transfer IE may be included in the HANDOVER REQUEST ACKNOWLEDGE message containing a cause value that should be precise enough to enable the SMF to know the reason for the unsuccessful establishment.), 
wherein the target node transmits the handover failure message to the AMF device based on information included in the handover request message (see at least paragraphs [0220]-[0221] and Fig. 21, the HANDOVER REQUEST ACKNOWLEDGE message containing a cause value that should be precise enough to enable the SMF to know the reason for the unsuccessful establishment. Upon reception of the HANDOVER REQUEST ACKNOWLEDGE message the AMF may, for each PDU session indicated in the PDU Session ID IE, transfer transparently the Handover Request Acknowledge Transfer IE or Handover Resource Allocation Unsuccessful Transfer IE to the SMF associated with the concerned PDU session. If the HANDOVER REQUEST message contains the Data Forwarding Not Possible IE associated with a given PDU session within the Handover Request Transfer IE set to “data forwarding not possible”, the target NG-RAN node may not include the DL Forwarding UP TNL Information IE and for intra-system handover the Data Forwarding Response DRB List IE within the Handover Request Acknowledge Transfer IE in the HANDOVER REQUEST ACKNOWLEDGE message for that PDU session.).
As to claim 14: Talebi Fard discloses the method of claim 13. Talebi Fard further discloses wherein the target node rejects a handover resource allocation procedure see at least paragraphs [0227], the CAG ID associated with the UE does not match with one or more CAG IDs served by the target NG-RAN node, the AMF may notify with a failure indication, handover failure message, and/or like with an error/rejection cause IE. ).
As to claim 15: Talebi Fard discloses the method of claim 13. Talebi Fard further discloses when a PLMN ID, MD, or a list of CAG IDs supported by the user equipment that is not supported by the target cell of the target node is included in the mobility restriction list IE, wherein the target node rejects the handover resource allocation procedure using the handover failure message (see at least paragraphs [0227], the CAG ID associated with the UE does not match with one or more CAG IDs served by the target NG-RAN node, the AMF may notify with a failure indication, handover failure message, and/or like with an error/rejection cause IE. ).
As to claim 16: Talebi Fard discloses the method of claim 13. Talebi Fard further discloses wherein the target node transmits Source to Target Transparent Container IE including target CAG (Closed Access Group) ID for handover resource allocation procedure to the AMF device (see at least paragraph [0184], the NG-RAN may provide the CAG Identifier to the AMF.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	KELLER et al. (US 20210345186) discloses Technique for Preparing User Equipment Mobility.
RUGELAND et al. (US 20210250820) discloses Core Network Indication and Security Handling for Handover.
ROMMER et al. (US 20210195490) discloses PDN And PDU Session Type Mapping and Capability Discovery.
Godin et al. (US 20210051543) discloses Methods and Apparatus for Mobility in Private Networks.
KIM et al. (US 20200275331) discloses Method for Transmitting and Receiving Signal Related to Handover From 5gs To Eps in Wireless Communication System and Device Therefor.
XU et al. (US 20200229059) discloses Method for Supporting Handover and Corresponding Apparatus.
Xin et al. (US 20200187043) discloses Session Management Method, Interworking Method, And Network Apparatus.
Shimojou et al. (US 20200178139) discloses Communication System, Communication Control Device, And Communication Method.
XU et al. (US 20200154320) discloses Apparatus and Method for Supporting Handover in A Wireless Communication System.
WU et al. (US 20200068445) discloses Parameter Determining Method and Communications Entity.
SARTORI et al. (US 20200053619) discloses Automatic Association of Peer Network Slices for Enabling Cross-Operator Inter-Slice Handover.
LI et al. (US 20200008109) discloses Base Station Handover Method, System, And Computer Storage Medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        

/K. J./
Examiner, Art Unit 2464